Title: To Alexander Hamilton from James McHenry, 20 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department. June 20. 1799.
          
          I have received your letters of the 18. and 19. instant—
          Upon examination I find that Captains Stoddard and Gates have received the following sums on account of the recruiting service—viz
          
            
              Captain Stoddard
              
              
              
            
            
                
              From the War Office
              ...........
              400
              
            
            
              
              From Major Jackson
              ...........
              200
              
            
            
              
              
              
              600. Dollars.
            
            
              Captain Gates.
              
              
              
            
            
              
              From the War Office
              ...........
              400
              
            
            
              
              From Major Jackson
              ...........
              392
              
            
            
              
              
              
              792. Dollars.
            
          
          Lieut Duncan who was recruiting a short time at Marblehead and afterwards joined Capt. Gates and inlisted but three Recruits received two hundred dollars.
          On the 15th. day of October last Major Jackson was furnished with One thousand dollars on account of the recruiting service, of which he paid to Capt. Stoddard and Gates the sums above mentioned, and also nine dollars and eighty two Cents for contingencies leaving a balance in his hands of three hundred and ninety eight dollars and six Cents.
          Mr. David Hale who was formerly a Lieutenant in the first regiment of Artillerists and Engineers has been directed by me to muster the Men under the command of Captain Stoddard—the Muster rolls have been received to the last of April and the pay forwarded.
          In November last I requested Jonathan Jackson Esqr. to procure an old officer to muster Captain Gates’s men. Mr. Caleb Gibbs undertook that duty at Mr. Jacksons request, the Muster rolls have been received till the last of February and the pay remitted—
          On the 18. Ultimo I directed twenty suits of Clothing to be forwarded to Boston to the address of Captain Gates.
          Captain Freeman and Lieutenant Sterret were the Paymasters of the first regiment of Artillerists—I know of none that have been appointed for the Second regiment—
          If any deficiency of Paymaster Quarter Master or Adjutant shall exist in either of the said regiments, and you will send me the names of proper Officers to fill them they shall be confirmed—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major General Hamilton
        